989 So. 2d 715 (2008)
Donnell QUARTERMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-2695.
District Court of Appeal of Florida, First District.
August 27, 2008.
Donnell Quarterman, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to this Court's order of July 9, 2008, the appeal is hereby dismissed for lack of jurisdiction. See Frazier v. State, 766 So. 2d 459 (Fla. 1st DCA 2000).
DISMISSED.
WEBSTER, VAN NORTWICK, and THOMAS, JJ., concur.